Mr. Justice Boggs delivered the opinion of the court: This was an action in debt on a bond given to perfect an appeal from the judgment of the Appellate Court for the Second District, affirming a decree rendered in the circuit court of Peoria county dissolving an injunction and dismissing a bill in chancery filed by the appellant company against the appellee company. The preceding case of this appellant company and others against the appellee company (ante, p. 501,) was an action in debt upon the appeal bond executed to perfect the appeal from same decree to said Appellate Court. The pleading, the facts and the questions involved are the same in the two cases. Upon the authority of the opinion filed in the former case the judgment herein is affirmed. Judgment affirmed.